DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 01/03/2019.  
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Amendment
The present Office Action is based upon the original patent application filed on 01/03/2019 as modified by the amendment filed on xxx.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method for using digital currency for incentivizing distributed discovery of novel alloys.
Claim 1 recites [a] method for identifying novel alloys using mass computational resources comprising the following steps: a. queue a plurality of groups of elements to include in a series of computations; b. draft a plurality of contracts, each contract agreeing to a use of an associated compute resource within a plurality of compute resources in exchange for a payment made with a digital currency; c. enter into the plurality of contracts with each of a plurality of owners of the plurality of compute resources agreeing to the use of the plurality of compute resources in exchange for an agreed upon amount of the digital currency; d. perform computations which create compute results, the compute results comprising a phase diagram for each of plurality of alloys using a series of algorithms, wherein each of the plurality of alloys comprises the plurality of elements; and e. pay the agreed upon amount of the digital currency to each of the plurality of owners of the plurality of compute resources.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-20 recite a method and, therefore, are directed to the statutory class of a process. 
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method for identifying novel alloys using mass computational resources comprising the following steps:

No additional elements are positively claimed.
a. queue a plurality of groups of elements to include in a series of computations; 

This limitation includes the step of: a. queue a plurality of groups of elements to include in a series of computations. 
No additional elements are positively claimed.
This limitation is directed to collecting or queuing data for making computations in order to facilitate a method for using digital currency for incentivizing distributed discovery of novel alloys which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.


This limitation includes the step of: b. draft a plurality of contracts, each contract agreeing to a use of an associated compute resource within a plurality of compute resources in exchange for a payment made with a digital currency. 
But for the compute resource this limitation is directed to drafting a contract in order to facilitate a method for using digital currency for incentivizing distributed discovery of novel alloys which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
use of an associated compute resource within a plurality of compute resources


This limitation includes the step of: c. enter into the plurality of contracts with each of a plurality of owners of the plurality of compute resources agreeing to the use of the plurality of compute resources in exchange for an agreed upon amount of the digital currency. 
No additional elements are positively claimed.
This limitation is directed to entering into a contract in order to facilitate a method for using digital currency for incentivizing distributed discovery of novel alloys which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.


This limitation includes the step of: d. perform computations which create compute results, the compute results comprising a phase diagram for each of plurality of alloys using a series of algorithms, wherein each of the plurality of alloys comprises the plurality of elements. 
No additional elements are positively claimed.
This limitation is directed to performing computations in order to facilitate a method for using digital currency for incentivizing distributed discovery of novel alloys which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.


This limitation includes the step of: e. pay the agreed upon amount of the digital currency to each of the plurality of owners of the plurality of compute resources. 
No additional elements are positively claimed.
This limitation is directed to making payments for services performed under a contract in order to facilitate a method for using digital currency for incentivizing distributed discovery of novel alloys which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above (e.g., compute resource) that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as performing a computation using known data) such that they amount to no more than 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to make mathematical computations using known data. Applicant’s Specification (PGPub. 2019/0205788 [0045 – standard device] The organizing entity may make payouts to participants using a digital currency, to incentivize participation in the distributed computation of materials discovery calculations. In some embodiments, the digital currency may be managed through a blockchain ledger. A payout amount may be assigned to each contract based on an algorithm that estimates the energy cost of performing the calculation on a standard device. This ensures an equitable payment that can be applied to both supercomputers and smaller devices, including, but not limited to consumer laptops, smart phones, computerized appliances, and tablets. Industrial computers which are more powerful than typical consumer devices, may also be used in the disclosed method. The payout value may have a near equivalent cash value in a defined national currency, for example, United States dollars, to the cost of power consumed to run the contract. This may ensure that the individual running the contract is compensated for the energy their device uses to complete the contract.) refers to a general computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed compute resource merely performs calculations of known data. Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and . See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Dependent claims 2-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a 
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims drafting contracts, performing computations, and making a payment. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing a method for using digital currency for incentivizing distributed discovery of novel alloys. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

No Prior-art Rejection
Claims 1-20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vecchio et al. 2015/0106035 [0033 – phase diagrams] Despite the advances in calculating thermodynamic phase diagrams to quantitatively determine the thermodynamic stability and the presence of equilibrium phases, as described above, generating and interpreting the phase diagrams, as well as correlating the results to microstructures associated with a physical property, can be prohibitively time consuming and/or expensive, especially for complex material systems involving many elements (e.g., greater than four) and complex microstructures. Disclosed herein are embodiments that describe methods whereby thermodynamic information can be effectively used in such a way that an alloy can be designed without a need to repetitively calculate phase diagrams and/or extract thermodynamic quantities therefrom, nor a need to resort to graphically represented phase diagrams, as is often done by a skilled artisan in the industry. Instead, the disclosed embodiments illustrate generating an alloy database of thermodynamic quantities created from automated algorithms. Subsequent to generation and storage of the thermodynamic quantities in a storage medium, the thermodynamic quantities can be mined by ranking and sorting to select candidates with predetermined correlation to microstructures associated with a physical property. Advantageously, the mining process can be performed repeatedly using automated algorithms, such that many alloys having various target physical properties can be designed using the mining process, without having to further calculate or resort to the phase diagrams or any other graphical display of phase data. The methods described herein are advantageous in providing rapid material design, because they can eliminate the need for a skilled artisan to evaluate a thermodynamic phase diagram and/or the need to extract thermodynamic quantities therefrom each time selection of a material having a new target property is desired. [0089 - compositions of more than one (e.g., two or three) alloying elements can be varied for each loop] Still referring to FIG. 7, after the individual alloy data file has been stored at the process 724, the phase diagram calculation algorithm 700 proceeds to determine at the decision process 728 whether the full range of the alloy composition specified at the process 704 has been calculated. Upon determination that the full range of the alloy composition has not been calculated, the algorithm 700 loops back to the process 708, where a new alloy composition is set and processes 708 to 724 are iteratively repeated until a determination is made at the decision process 728 that the full range of the alloy composition has been calculated. In some embodiments, the composition of one element can be varied for each loop from the process 708 to the process 728. In other embodiments, compositions of more than one (e.g., two or three) alloying elements can be varied for each loop. For example, after the full temperature range for an alloy has been calculated for a carbon content of 1 wt. %, the next alloy calculated can have a carbon content of 1.5 wt. % for a step size specified to be 0.5 wt. % carbon. The corresponding weight percent of the solvent element is thereby reduced by 0.5 wt. %, such that the composition of more than one alloying elements are varied for each loop. However, the algorithm can be designed to calculate more complex alloying variations if desired. [0091] It will be appreciated that in some embodiments, the phase diagram calculation algorithm 700 is automated such that the algorithm 700 is configured to take human input only at the process 704 for selecting elements and specifying calculation ranges and step sizes, such that the subsequent processes 708-732 can be performed, and the results stored, automatically for the entire set of elements over the entire calculation ranges specified at the process 704. It will be further appreciated that the amount of data obtained for a typical calculation is practically prohibitive to calculate or handle without an algorithm such as the algorithm 700 implemented in an electronically implemented system including a processor, as described herein. By way of an illustration only, an Fe-based alloy having the following elements can be considered: carbon (C), boron (B), titanium (Ti) and niobium (Nb). For example, the compositions for C and B can be selected to have a range between 0 and 1 wt. %, and the composition step size can be set at 0.1 wt. %. Additionally, the compositions for Nb and Ti can be selected to have a range between 0 and 10 wt. %, and the composition step size can be set at 1 wt. %. Additionally, the temperature can be selected to have a range between 300K and 2,000K, and the step size can be set at 50K. Such a range, which may be considered relatively coarse by a person having ordinary skill in the art for designing commercial alloys, can already yield a prohibitive amount of data for calculating and handling without an algorithm implemented in an electronic system including a microprocessor. To illustrate, calculation in this example would involve a data set including 11.times.11.times.11.times.11=14,641 different alloy compositions (i.e., 0-10 wt. % and 0-1 wt. % produces 11 different iterations with the given step sizes). In addition, for the specified temperature range and assuming a reasonable value of 5 phases present in each alloy, each alloy would contain 35.times.5 (phase mole fraction data)+5.times.4.times.35(phase chemistry data)=875 data points per alloy composition. In sum, the entire sub-routine would have stored 14,641.times.875=10,248,875 data points, stored in 14,641 individual alloy data files. [0126] TABLE 2 represents the results of 11 instances of a phase diagram calculation algorithm similar to the phase diagram calculation algorithm 700 of FIG. 7. A description of the parameters used to run these sub-routines is shown in TABLE 2, including the minimum calculation range (min), maximum calculation (range), and step size (step) are shown for each element as well as the temperature. In each calculation series there are some elements which are held constant (at set values) throughout the sub-routine. The 11 instances of the phase diagram calculation algorithm generated 4,408 individual alloy data files. [0132] TABLE 4 represents the results of 13 instances of a phase diagram calculation algorithm similar to the phase diagram calculation algorithm 700 of FIG. 7. A description of the parameters used to run these sub-routines is shown in TABLE 4, including the minimum calculation range (min), maximum calculation (range), and step size (step) are shown for each element as well as the temperature. In each calculation series there are some elements which are held constant (at set values) throughout the sub-routine. These 13 instances of the phase diagram calculation algorithm generated 9,132 individual alloy data files.
Dropps et al. 2018/0293184 [0034] A plurality of computers engages in “distributed computing” when the plurality collectively performs a single computation, in which case the plurality is a “distributed computing system” and the computation is a “distributed computation”. A distributed computing system engages in parallel computing, in that collective performance of the distributed computation requires a parallel process that is divided among the collective resources of the distributed computing system. Moreover, a distributed computing system engages in concurrent computing, in that the divided subprocesses (when viewed as separate computations) are performed simultaneously on different resources of the system.
Nguyen et al. 2016/0034530 [0032] In various embodiments, the approaches described herein allow optimization and execution of queries. For example, a computation graph corresponding to a query can be determined. The computation graph can be transformed into a set of candidate transformations. Each of the candidate transformations can be evaluated to determine an optimal transformation for the computation graph. The optimized computation graph can be distributed to a plurality of distributed computing systems for execution and a result for the query can be determined.
Tezuka et al. 2005/0021438 [0112] (Item 1) A distributed computing system comprising a plurality of calculation processing devices, each performing a plurality of partial calculations 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682